 

Exhibit 10.2

 



Black Poll Fleet International, Inc.

 

BILL OF SALE

 

Know all men by these presents that the undersigned Black Poll Fleet
International, Inc., governed by the Laws of the State of Nevada, is the owner
of the full legal and beneficial titles of the following Helicopter:

 

Manufacturer of the Helicopter: KAZAN Helicopter Plant, Russia

Model: Mi-8P

Manufacturer Serial Number: 10313

 

Engines: Engine LH, Serial Number: C99401194

Engine RH, Serial Number: C94301205

Main gearbox: Serial Number CP89111008

Registration Mark: 4L-BPF

 

That such title to said Helicopter is not subject to any mortgage or other
encumbrances.

 

Black Poll Fleet International, Inc., whose registered office is situated at 610
SW 34th Street, Suite 307, Fort Lauderdale, FL 33315 does this 11 February 2016
sell, grant, transfer and deliver all of its above described rights and title to
the above described helicopter together with all equipment installed therein to
Alpha Investment and Lending Corp., whose registered office is situated at 1013
Centre Road, Suite 403, Wilmington, DE and to their successors and assigns
forever, said Helicopter to be registered as the property of Alpha Investment
and Lending Corp.

 

In witness whereof, the present document has been executed by a duly authorized
Officer.

 

 



  For and on behalf of Black Poll Fleet International, Inc.   Name: Jacob Gitman
  Title: Chief Executive Officer   Signature: /s/ Jacob Gitman

 



 

